Citation Nr: 1737427	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-15 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Carrie Ferrara


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from March 1964 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  In the rating decision, the AOJ denied the Veteran's service connection claim for PTSD.  The Veteran timely appealed.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing in June 2017.  A transcript of the hearing has been associated with the claims folder.

The AOJ has adjudicated the appeal as an issue of entitlement to service connection for PTSD.  The evidentiary record suggests that the Veteran may be experiencing depression and anxiety due, in part, to the severity of his service-connected disabilities.  As such, the Board has rephrased the issue on the title page to encompass any psychiatric diagnosis of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During a July 2010 VA examination, the examiner found the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  A subsequent January 2011 private examination report assessed a diagnosis of chronic PTSD based on the Veteran's reported symptoms and behavioral observations.

At the hearing in June 2017, the Veteran testified to having not sought treatment for PTSD-related symptoms because he was busy dealing with physical problems.  He did, however, provide testimony of his PTSD symptomatology which was supplemented by his wife.  The Veteran's wife noted that the Veteran's mental health symptoms were worsened by his physical ailments, including cancer.  

The Veteran should be afforded additional VA examination which has benefit of review of the January 2011 private examination report and June 2017 hearing testimony; and which includes findings with regard to whether the Veteran's claimed psychiatric disorder is aggravated or worsened by service-connected disabilities which include lung cancer status post left upper lobectomy, diabetes mellitus with chronic kidney disease, tinnitus, peripheral sensory neuropathy of the upper extremities and bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the claims on appeal and associate them with the claims file.

2.  Afford an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The examiner should provide all diagnoses and opinions according to DSM-IV criteria and not DSM-V criteria.

Following examination and a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

a)  Identify all acquired psychiatric disorder(s) in accordance with DSM-IV criteria.

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the January 2011 private examination report, to include diagnosis of chronic PTSD, and explain whether the diagnosis was incorrect.

b)  Then, with regard to each such diagnosed disorder other than PTSD since service (even if currently asymptomatic), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during or is otherwise related to the Veteran's active military service; OR is caused or aggravated by service-connected disabilities of lung cancer status post left upper lobectomy, diabetes mellitus with chronic kidney disease, tinnitus, peripheral sensory neuropathy of the upper extremities and bilateral hearing loss.  

In so doing, the examiner should consider the testimony of the Veteran and his wife concerning his current symptomatology as well as a July 10, 2017 VA neuropsychology consultation.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), including whether it is due to fear of hostile/terrorist activity.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.

3.  If PTSD is diagnosed, conduct any appropriate development to corroborate the claimed stressor(s), if necessary.

4.  Upon completion of all development, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

